DETAILED ACTION
This action is in response to the application filed 17 February 2021.
Claims 1–20 are pending. Claims 1, 8, and 15 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15–20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims encompasses software per se. The claims recite “[a] skipping natural language parser comprising a processor” but it is unclear whether the term “processor” refers to software, e.g. a natural language processor (specification, ¶ 4) or hardware, e.g. a central processing unit (specification, ¶ 43).
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to an abstract idea without significantly more.
The independent claims recite parsing text, which is a mental process (see MPEP § 2106.04(a)(2)). For example, but for the “with [a/the] processor” language, “identifying” and “skipping” in the context of this claim encompasses the user mentally parsing the text by reading it. This judicial exception is not integrated into a practical application because any additional elements are generic computer components (e.g., processor, memory, or media) and therefore the claims amount to instructions to implement the abstract idea on a generic computer (see MPEP § 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor, memory, and/or media used to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims do not recite anything that either integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea.
Claims 2, 9, and 16 recite steps of “attempting to parse” and “skipping”, which are further steps that can be performed mentally.
Claims 3, 10, and 17 recite the step of “identifying” which is a further step that can be performed mentally.
Claims 4, 11, and 18 recite using a parser combinator, which is a generic computer component.
Claims 5, 12, and 19 recite the step of “demoting”, which is a further step that can be performed mentally.
Claims 6, 13, and 20 recite using characters predefined in memory for performing the “identifying the candidate location” step, which is another step that can be performed mentally.
Claims 7 and 14 recite using characters predefined in memory for performing the “identifying the candidate location” step, which is another step that can be performed mentally.
Claim Rejections—35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3, 5–10, 12–17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jain (US 2015/0081321 A1).
Regarding independent claim 1, Jain discloses [a] method of operating a skipping natural language parser comprising:	identifying a candidate location within a string of characters with a processor, the candidate location being an unbroken string of relevant characters followed by an irrelevant character; Text is parsed to identify blocks [candidate locations] separated by spaces or punctuation [irrelevant characters] (Jain, ¶ 46).	attempting to parse an attribute from the candidate location with the processor; Each unit is compared using rules, algorithms, and/or tables to determine a category [attribute] (Jain, ¶ 47).	storing the attribute in a memory based on the attribute being parsed; If there is a corresponding category, it is assigned to the unit (Jain, ¶ 51).	skipping to a next candidate location based on the attribute being parsed with the processor; and The steps of categorizing/assigning are performed for the next unit (Jain, ¶ 53).	skipping, the relevant characters of the candidate location and the irrelevant character following the candidate location, to the next candidate location based on the attribute not being parsed with the processor. The unstructured data may include units that do not correspond to any category (Jain, ¶ 54). The steps of categorizing/assigning are performed for the next unit (Jain, ¶ 53).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Jain further teaches:	attempting to parse a false match from the candidate location with the processor; The process may include disambiguating categories [false matches] (Jain, ¶ 51).	skipping, the relevant characters of the candidate location and the irrelevant character following the candidate location, to the next candidate location based on the false match being parsed with the processor; and The steps of categorizing/assigning are performed for the next unit (Jain, ¶ 53).	wherein: attempting to parse the attribute from the candidate location is based on the false match not being parsed, and skipping to the next candidate location based on the attribute being parsed is also based on the false match not being parsed. The steps of categorizing/assigning are performed for the next unit (Jain, ¶ 53).
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Jain further teaches:	wherein attempting to parse the false match includes identifying a format of the relevant characters with the processor. Parsing may include, e.g. combining adjacent units (Jain, ¶ 50).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Jain further teaches:	demoting the attribute, with the processor, from an amount to a strength based on the attribute being parsed and having no unit associated with the attribute. The category assigned may be, e.g. a strength value or strength unit, or a dosage [amount] (Jain, ¶ 9).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Jain further discloses:	wherein identifying the candidate location includes identifying the candidate location with the relevant characters being predefined in the memory. The units may be categorized using, e.g. mapping tables [predefined relevant characters] (Jain, ¶¶ 47–49).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Jain further discloses:	wherein identifying the candidate location includes identifying the candidate location with the irrelevant character being predefined in the memory. The units are identified by separators such as spaces or punctuation [predefined irrelevant characters] (Jain, ¶ 46).
Claims 8–10 and 12–14 recite limitations similar to those of claims 1–3 and 5–7, and are rejected for the same reasons.
Claims 15–17, 19, and 20 recite limitations similar to those of claims 1–3, 5, and 6, and are rejected for the same reasons.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Iwama et al. (US 2012/0065960 A1) [hereinafter Iwama].
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated. Jain teaches parsing text, but does not expressly teach using a parser combinator. However, Iwama teaches:	wherein attempting to parse the attribute includes parsing the candidate location with a parser combinator using the processor. A parser combination generated by combining at least two parsers (Iwama, ¶¶ 12–13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Iwama with those of Jain. One would have been motivated to do so in order to more easily generate a parser, i.e. by doing so automatically rather than by programming (Iwama, ¶¶ 46–49).
Claim 11 recites limitations similar to those of claim 4, and is rejected for the same reasons.
Claim 18 recites limitations similar to those of claim 4, and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176